



COURT OF APPEAL FOR ONTARIO

CITATION:
Mazzon v. Wentworth
    Condominium Corporation No. 102,
2012 ONCA 447

DATE: 20120626

DOCKET: C54568

Lang, Epstein and Hoy JJ.A.

BETWEEN

Louie Mazzon and Fennell Property Management Ltd.

Plaintiffs (Appellants)

and

Wentworth Condominium
    Corporation No. 102
, Precision Management Services Inc., Patricia
    Kummer,
John Downes
,
Sara
    Jane Griffin
,
Sean McKeag
and Gina Downes

Defendants (
Respondents
)

Patrice A.J. Côté, for the appellants

Thomas M. Muir, for the respondents

Heard: April 4, 2012

On appeal from the judgment of Justice James A. Ramsay of
    the Superior Court of Justice dated October 27, 2011, with reasons reported at
    2011 ONSC 6036, reasons for costs reported at 2011 ONSC 6430, and supplementary
    reasons for costs reported at 2011 ONSC 6787.

Hoy J.A.:

OVERVIEW

[1]

The appellants, Louie Mazzon and Fennell Property Management Ltd.,
    appeal the October 27, 2011 judgment of the motion judge dismissing their
    action against Wentworth Condominium Corporation No. 102 (the Corporation), 
    John Downes, Sara Jane Griffin and Sean McKeag (collectively, the
    Respondents) and Precision Management Services Inc., Patricia Kummer, and
    Gina Downes (collectively, the Other Defendants). The appellants also appeal
    the motion judges awards of $56,000 in costs to the Respondents and $33,000 in
    costs to the Other Defendants.

[2]

Mr. Mazzon is a former owner of a condominium unit in a 20-unit
    condominium complex. Fennell Property Management, a corporation incorporated by
    Mr. Mazzon, provided management services to the Corporation between August 1987
    and December 1990 and is a former mortgagee-in-possession of several units in
    the condominium complex. The Respondents are the condominium corporation and
    three former directors. The Other Defendants are the Corporations former management
    company and other directors.

[3]

The appellants and the Corporation have been involved in litigation with
    respect to the condominium complex since 1991. In 1997, an arbitrator
    determined that the appellants owed significant amounts to the Corporation.
    Leave to appeal the arbitration award was subsequently denied.

[4]

The appellants commenced an application under the
Condominium Act
,
    R.S.O. 1990, c. C.26 (the Old Act) against the Corporation, its management
    company and several directors seeking an order directing the Corporations
    auditors to investigate the handling of the Corporations financial affairs,
    restricting the use of the reserve funds and requiring the Corporation to call
    an election for a new Board of Directors.

[5]

On October 30, 1998  nearly a year after the final arbitration award
     the Corporation collected the amounts owed through garnishment. On the same
    day, it disbursed most of the funds collected (the Funds).

[6]

The appellants took issue with the Corporations disbursement of the
    Funds, alleging that they were improperly paid to or expended for the benefit
    of the directors. In particular, they argue that they should have been approved
    by a majority of the directors, and were not, and should not have been made in
    the face of the appellants application.

[7]

On December 5, 2005, on consent, the application was combined with a
    counter-application commenced by the Corporation, and was re-constituted as an
    action. Fennell Property Management was added as a plaintiff. In their amended
    statement of claim in this action, the appellants claim quite different forms
    of relief from those advanced in the application.  Notably, they claimed reimbursement
    to them of the Funds.  They based this claim on unjust enrichment, damages for negligence,
    fraudulent conversion of condominium assets and civil conspiracy.  In their
    reply, the appellants waived their right to common law damages and, introducing
    the concept of waiver of tort, claim compensation in equity, restitution, and
    assert a constructive trust over the Funds.

[8]

The Respondents brought a motion for summary judgment dismissing the
    action on the ground that the appellants do not have standing to advance the
    claims advanced in the re-constituted action. This argument was based on the
    fact that at the time of the motion neither of the appellants had any interest
    in the assets of the Corporation.  At the time the Corporation disbursed the Funds,
    and at the time he commenced his application, the appellant Mr. Mazzon owned
    one unit. He ceased owning a unit on December 12, 1999. The appellant Fennell Property
    Management became a mortgagee of units only after the Funds had been disbursed,
    and was no longer a mortgagee at the time of the motion.

REASONS OF THE MOTION JUDGE

[9]

The motion judge granted summary judgment dismissing the action against
    the Respondents and the Other Defendants, and awarded costs in favour of the
    Respondents and the Other Defendants. The essence of his reasoning, that there
    is no genuine issue for trial based on standing, is contained in paras. 9 and
    13 of his reasons:

Fennell Property Management [Ltd.] was never an owner within
    the meaning of the [Condominium Act.] Louie Mazzon owned one unit when the
    proceedings were commenced. It is conceded that he would have had standing to
    bring an oppression application[
[1]
],
    which is essentially what he did in the application that started the present
    proceedings. In my view he would have had a statutory and common law right to a
    remedy for misuse of the corporations funds, proportionate to his interest.
    When he filed new pleadings, however, he took a completely different approach.
    He claimed to be entitled to repayment of assets [that] were seized from him by
    the condominium and then wrongly taken from the condominium.

It is common ground that when the assets were supposedly
    misappropriated, they were assets of the condominium corporation. If Louie
    Mazzon had pursued and amended his original application, whether as an
    application or an action, he might have been able to claim an accounting for
    the benefit of the corporation or the owners, or a tort claim for monetary
    compensation to himself proportionate to his interest and proven loss, but he
    abandoned pursuit of any such remedy. He now plainly seeks repayment of the
    money that was awarded by the arbitrator to the corporation on the basis of the
    way it was spent. He has no standing to seek restitution of money that was
    taken from someone else.

ISSUES

[10]

The
    appellants raise three grounds of appeal:

(1)     Did
    the motion judge err in dismissing the action on the basis that the appellants
    do not have standing, and in failing to provide adequate reasons for doing so?

(2)     If
    correct in dismissing the action against the Respondents, did the motion judge
    err in also dismissing the action against the Other Defendants?

(3)     Did
    the motion judge err in his disposition of costs?

ANALYSIS

(1)

Dismissal of action
    and adequacy of reasons

[11]

I agree with the motion judge that there is no genuine issue
    requiring a trial. All of the claims  including the restitution-based claims 
    fail, ultimately, for the reason identified by the motion judge, namely that
    the Funds are the Corporations, to which neither appellant is entitled.

[12]

The use of the term standing in some respects confuses the
    analysis. At the time that Mr. Mazzon commenced his application, he had standing
    to seek the relief then sought. He was the owner of a condominium and raised an
    issue as to how the Corporations reserve funds were being spent. Both the Old
    Act, at s. 13(2), and the
Condominium Act, 1998
, S.O. 1998, c. 19 (the
    Act) now in force, at s. 18(2), provide that the owners share the assets of
    the corporation in the same proportions as their common interests in accordance
    with the Act, the declaration and the by-laws.

[13]

I agree with the motion judge that, as recast, the appellant
s claims
are certain to fail, because they
    have no direct interest in the Funds, as owners or otherwise.

[14]

I
    note with interest that while the appellants take issue with the authorization
    of the payments made by the Corporation to or for the benefit of certain
    directors, Mr. Mazzon and his family members who owned units were not entitled
    to vote to defeat a resolution authorizing the payments. Their indebtedness to
    the Corporation, which consisted primarily of amounts owing in respect of
    common elements fees, was extinguished almost contemporaneously with the
    impugned payments.  Section 22(5) of the Old Act, which was in force at the
    time, provides as follows:

(5)  Except where, under this Act or the by-laws of the
    corporation, a unanimous vote of all the owners is required, an owner is not
    entitled to vote at any meeting if any contributions payable in respect of the
    owners unit are in arrears for more than thirty days prior to the meeting.

[15]

In
    my view, the motion judge was correct in granting the Respondents summary
    judgment and dismissing the appellants claims against them, and his reasoning,
    which hinged on the fact that neither of the appellants has an interest in the
    Funds, was sufficient.

(2)

Relief in respect of
    the Other Defendants

[16]

The
    appellants argue that, even if correct in dismissing the action against the
    Respondents, the motion judge erred in also dismissing the action against the
    Other Defendants. I agree. The Respondents brought the motion for summary
    judgment for dismissal of the action against them. The Other Defendants did not
    seek relief and did not participate in the summary judgment motion. It was an
    error for the motion judge to dismiss the action against the Other Defendants
    and to award them costs.

(3)

Costs disposition

[17]

I
    also agree with the appellants submission that the motion judge erred in his
    disposition of costs.

[18]

The
    appellants had pleaded fraud. The motion judge determined that the Respondents
    were entitled to costs on a substantial indemnity scale. The motion judge
    assumed that the bill of costs submitted by the Respondents was prepared on a
    substantial indemnity scale and ordered the costs sought in the bill of costs. 
    The Respondents acknowledge that the bill of costs was prepared on a full
    indemnity basis; the costs ordered amount to full, as opposed to substantial,
    indemnity.

[19]

While
    the Respondents provided a copy of their bill of costs to the appellants, they
    inadvertently did not provide a copy of the cost submissions they made to the
    motion judge to the appellants. Unaware of this, the motion judge fixed costs.
    When counsel became aware of this omission, they asked the motion judge to
    reconsider his costs award in order to allow the appellants an opportunity to
    respond to the Respondents cost submissions. He declined to do so.

[20]

In
    my view, the motions judge erred by ordering full indemnity costs and by not
    affording the appellants an opportunity to respond to the Respondents cost
    submissions.

DISPOSITION

[21]

In
    the result, I would set aside the judgment and the costs award as it affects
    the Other Defendants, and the costs awarded. I would return the issue of the
    costs against the Respondents to the motion judge for determination based on
    new submissions to be made by the parties. I would otherwise dismiss the
    appeal.

[22]

I
    would award costs of the appeal to the Respondents, in the amount of $5,000,
    inclusive of disbursements and applicable taxes. This was the amount the
    parties agreed the successful party of this appeal would be entitled to and the
    Respondents were largely successful on this appeal.

Released: June 26, 2012

GE                                                                   Alexandra
    Hoy J.A.

I
    agree S.E. Lang J.A.

I
    agree G.J. Epstein J.A.





[1]
At the time Mr. Mazzon commenced his application, the Old Act was in force.
    Section 49(1) thereof provided that, Where a duty imposed by this Act, the
    declaration, the by-laws or the rules is not performed, the corporation, any
    owner, the bureau, or any person having a registered mortgage  against a unit
    and common interest, may apply to the Ontario Court (General Division) for an
    order directing the performance of the duty. On May 5, 2001, the Old Act was
    repealed and the
Condominium Act, 1998
,
S.O. 1998, c. 19 (the Act) came into effect. Pursuant
    to s. 135 of the Act, an owner may make an application to the Superior Court of
    Justice for an order that the conduct of an owner, a corporation, a declarant
    or a mortgagee of a unit is or threatens to be oppressive or unfairly prejudicial
    to the applicant or unfairly disregards the interests of the applicant and an
    order rectifying the matter complained of.


